Name: Decision of the EEA Joint Committee No 87/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  competition;  European construction;  European Union law;  oil industry
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(06)Decision of the EEA Joint Committee No 87/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0060 - 0060DECISION OF THE EEA JOINT COMMITTEENo 87/98of 25 September 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 72/98 of 31 July 1998(1);Whereas Commission Directive No 97/64/EC of 10 November 1997 adapting to technical progress for the fourth time Annex I to Council Directive 76/769/EEC on the approximation of laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (lamp oils)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 4 (Council Directive 76/769/EEC) of Chapter XV of Annex II to the Agreement: "- 397 L 0064: Commission Directive 97/64/EC of 10 November 1997 (OJ L 315, 19.11.1997, p. 13)."Article 2The texts of Directive 97/64/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 51.(2) OJ L 315, 19.11.1997, p. 13.